By the Court.
The court had power, at least before verdict, to allow an amendment of the levy, as is clearly shown by the cases cited in argumerit. Whether it was reasonable to set aside the verdict for the purpose of hearing a motion to amend the levy is a question of discretion, which should be decided by the court in which the trial was had; and which cannot properly be decided in this court, to which the whole case has not been brought. If the verdict should be set aside, and the amendment allowed in the superior court, the question whether the levy in its present form is valid would become immaterial. The setting aside of the verdict and allowance of the amendment, which involve a question of fact, should be disposed of before deciding the question of law presented by the ruling made at the trial; in order that the final judgment on the report in this court may be made upon the facts as they are finally to rest.

Motion to set aside the verdict and amend the levy fo be heard in the superior court.